Bissell, J.,
delivered the opinion of the court.
Phenicie filed a claim in the county court against Mrs. Powell, the administratrix of J. M. Powell, deceased, to recover $181, as the amount due from the decedent to him, on the basis of an alleged copartnership theretofore existing between the plaintiff and Powell. After the matter had been disposed of in the county court, an appeal was taken to the district court, and the case tried before a jury.
A good many questions are presented in the argument and on the appeal, but there is only one to which we are at liberty to give any attention. The case was heard at very considerable length and a great amount of testimony was submitted on both sides to establish and refute the existence of a copartnership between Phenicie and Powell. According to the abstract and bill of exceptions which is certified to us, there was no exception taken to any of the rulings of the district judge made during the progress of the trial, and the only one which the record contains is that entered on the overruling of a motion for a new trial. Of course, the only substantial question this presents is as to whether on the case made the plaintiff was entitled to a judgment, or whether, on the other hand, the jury were justified in reaching their conclusion that the defendant was not a copartner.
We shall not enter into a discussion to justify our conclusions. It has many times been ruled in the supreme court and in this that we are concluded by the verdict of the jury unless we can discover that the jury was evidently influenced by bias, passion, or prejudice, and we are satisfied that substantial justice has not been done the parties. We have carefully examined the record and we are unable to discover that the jury acted otherwise than from honest motives and upon thorough conviction as to where the truth lay as *499between the contending witnesses. There is enough evidence to support the verdict, and, under these circumstances, we are not at liberty to disturb it.
Finding no errors in the record the judgment will be affirmed.

Affirmed.